


EXHIBIT 10.8

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

Amendment No. 7

To

QUALCOMM Globalstar Satellite Products Supply Agreement

Agreement No. 04-QC/NOG-PRODSUP-001

(NOG-C-04-0137)

 

This Amendment No. 7 (“Amendment”) is effective as of October 27, 2008
(“Amendment Effective Date”) by and between QUALCOMM Incorporated, a Delaware
corporation (“Qualcomm”) and Globalstar, Inc., a Delaware corporation (“Buyer”),
and Globalstar Canada Satellite Company (“GCSC”) a Nova Scotia Corporation and
wholly owned subsidiary of Buyer, with respect to the below stated facts.

 

This Amendment must be signed by October 28, 2008; otherwise, this Amendment
offer is no longer valid.

 


RECITALS

 

A.      Qualcomm and Buyer executed the Qualcomm Globalstar Satellite Products
Supply Agreement No. 04-QC/NOG-PRODSUP-001 dated April 13, 2004, as amended (the
“Agreement”), pursuant to which Qualcomm agreed to sell to Buyer, and Buyer
agreed to purchase, Globalstar products from time to time for resale to
customers under such Supply Terms and Conditions.

 

B.  Qualcomm and Buyer executed Amendment No. 1 dated May 25, 2005 to the
Agreement, pursuant to which Qualcomm agreed to modify the Globalstar GSP-1600
Tri-Mode Satellite Phone to replace the LCD (“GSP-1600”) and make available a
limited quantity of GSP-1600s and other Globalstar products to Globalstar for
resale to its customers.

 

C.  Qualcomm and Buyer executed Amendment No. 2 dated May 25, 2005 to the
Agreement, pursuant to which QUALCOMM agreed to manufacture, sell and deliver
New Products to Globalstar for resale to its customers.

 

D.  Qualcomm and Buyer executed Amendment No. 3 dated September 30, 2005 to the
Agreement pursuant to which Qualcomm agreed to sell to Buyer additional
GSP-1600s and other Globalstar products for resale to its customers.

 

E.      Qualcomm and Buyer executed Amendment No. 4 dated August 15, 2006
pursuant to which Buyer agreed to undertake to performance of the final
packaging of the GCK-1700 Car Kit and SDVM, including procurement of such
packaging materials and antenna(s), and accordingly, (i) Buyer will no longer be
required to deliver production GCK-1700 Car Kit and/or SDVM Antennas and
applicable documentation to Qualcomm as set forth in Section 27 of the

 

--------------------------------------------------------------------------------


 

Agreement, and (ii) QUALCOMM will deliver GCK-1700 Car Kits and SDVMs, without
antennas, as provided for in Section 26 of the Agreement.

 

F.  Qualcomm, Buyer and GCSC executed the Assignment and Performance Guarantee
Agreement No. 06-QC/Globalstar-AA-001 GINC-C-06-0306 dated October 11, 2006 by
which Globalstar assigned its rights, title and interests in and to Amendment 2
to the Agreement, including all rights and obligations arising under Purchase
Orders issued pursuant to Amendment 2 to GCSC.

 

G. Qualcomm, Buyer and GCSC executed Amendment No. 5, pursuant to which the
parties agreed to further extend the Term and revise the Delivery Schedule and
pricing terms for New Products and other terms and set forth therein.

 

H. Qualcomm, Buyer and GCSC executed Amendment No. 6 pursuant to which the
parties agreed to amend the Agreement to provide for indemnification for
Qualcomm as it relates to the use of any non-conforming battery with the
GSP-1700 handset.

 

I. Buyer has requested, and Qualcomm has agreed subject to certain terms and
conditions set forth herein, to revise the delivery schedule of New Products to
reflect a suspension in deliveries for a period of eighteen (18) months with
deliveries scheduled to resume in April, 2010 as set forth in the Third Revised
Delivery Schedule, attached hereto as Exhibit A.

 

By this Amendment, Qualcomm, Buyer and GCSC agree to further amend the Agreement
as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereby modify
the Agreement as set forth herein.

 

1.               Section 30, Term Extension, is hereby modified as follows:

 

“30. Term Extension.  The Term of the Agreement is hereby extended twelve (12)
months to September 30, 2011, unless otherwise terminated as provided for in
this Amendment No. 7 and the Agreement.”

 

2.                                       Section 32. Special Provisions for
Suspended New Products Delivery Schedule is hereby added as follows:

 

“32.1 Suspended New Products Delivery Schedule. As of the Amendment Effective
Date, the delivery schedule as set forth in Attachment 1(a) to Amendment No. 2,
as amended in Amendment No. 5, is further amended to reflect an eighteen (18)
month suspension beginning with the now-scheduled October, 2008 delivery for New
Products (“Third Revised Delivery Schedule”).

 

32.2 Resumption of New Products Delivery Schedule. As a condition of suspending
deliveries as set forth herein, Buyer must provide written notification to
Qualcomm no later than August 15, 2009 of either (i) its desire to resume taking
deliveries of and making payment for the New Products as set forth in the Third
Revised Delivery Schedule or (ii) provide notice of discontinuation as set forth
in Section 32.3 below.   All units of the remaining New Products must be
included in Buyer’s selection of (i).

 

--------------------------------------------------------------------------------


 

32.3                           Third Revised Delivery Schedule Pricing.  Both
parties acknowledge and agree that due to the delivery suspension, the pricing
of the New Products may increase due to parts obsolescence, supplier issues and
other manufacturing costs associated with re-start-up costs. If Qualcomm
determines that the costs to re-start and manufacture the New Products will
increase, Buyer agrees to pay an increase in the current GSP-1700 price of no
more than [*] per GSP-1700 for the remaining delivery quantity.

 

Qualcomm will provide written notice to Buyer of any increase in price for the
GSP-1700 by August 1, 2009.  If the price increase is greater than [*] per
GSP-1700, Buyer can either (A) accept the increase in price (“Option A”), or
(B) terminate the Agreement for discontinuance and must (i) purchase all
available Finished Goods for all New Products in inventory at the current price
(“Finished Goods” is defined as all New Products in inventory at the -10 level
or above), and (ii) purchase all components or any other parts on order and
purchased by Qualcomm in support of the current delivery schedule at Qualcomm’s
cost; and (iii) negotiate in good faith a license and license fee and ASIC
Supply Agreement from Qualcomm to allow a third party manufacturer to
manufacture the New Products on behalf of Buyer, all as set forth in
Section 32.4.2 (collectively “Option B”).  Buyer must provide written notice of
either Option A or Option B no later than August 15, 2009 otherwise Qualcomm
shall have the right to terminate the Agreement as set forth in Section 32.4.1
below.

 

32.4                           Additional Termination Provisions

 

32.4.1                  By Qualcomm.  In addition to the termination provisions
and rights set forth in the Agreement,  Buyer’s failure to confirm in writing
its agreement to either (i) resume taking all outstanding deliveries of the New
Products as set forth in the Third Revised Delivery Schedule, (ii) timely
selection of Option A, or Option B, or (iii)  Buyer’s failure to comply with the
terms of this Agreement, including (a) failure to make timely payments for all
outstanding invoices, (b) failure to make timely payments for all New Products
and parts or components purchased by Qualcomm in support of the current delivery
schedule in inventory or committed to by Qualcomm with suppliers that cannot be
canceled at the time of termination, or (c), failure to enter into a License
Agreement for a third party manufacturer within ninety (90) days of Agreement
termination, shall constitute a material default under this Agreement and
Qualcomm shall deliver written notice of its intent to terminate for breach. If
a material default is not cured within thirty (30) calendar days after the date
of notice, or if Qualcomm, in its sole discretion, determines it cannot support
resumption of the delivery schedule due to resource availability, costs or any
other business reason, Qualcomm shall have the right to (1) terminate the
Agreement, and (2) cancel any undelivered portions of the Purchase Order for New
Products, subject to all termination rights set forth in the Agreement,
including but not limited to Termination Charges defined in Section 1, and
Sections 3.3 and 16 of the Supply Terms and other termination fees set forth in
Section 20.1, as amended in Amendment No. 5 and (3) immediately terminate the
Master Ordering Agreement, including all Task Orders for Hotline/Help Desk
Support, upon written notice to Buyer.

 

32.4.2                  Discontinuation By Buyer.  In the event Qualcomm
determines that the price of the GSP-1700 will increase more than [*] per phone
as a result of the cost analysis by Qualcomm, Buyer may discontinue this
Agreement subject to the following conditions:

 

1. Buyer agrees to take delivery within forty five (45) days of termination, and
to pay within ninety (90) days of termination the following:

 

--------------------------------------------------------------------------------


 

·                  All available Finished Goods for all New Products in
inventory at the time of termination at the New Product current price.

·                  All components and parts purchased by Qualcomm in support of
the current delivery schedule that are in inventory or committed to with a
supplier that can not be canceled, at Qualcomm’s cost, plus any cancellation or
other fees, including restocking fees imposed by suppliers due as a result of
termination.

 

2. Buyer and Qualcomm will negotiate in good faith a technology license and an
ASIC Supply Agreement to enable a third-party manufacturer to manufacture and
sell phones on behalf of Buyer.  The License must be executed within ninety (90)
days of the date of termination.”

 

3. Attachments.

 

A.           Attachments.  Attachment No. 1(a) to Amendment No. 2, Revised
Delivery Schedule for New Products as amended in Amendment No. 5 is further
amended to reflect the suspension of all New Product deliveries for eighteen
(18) months, beginning with the October, 2008 delivery. Deliveries of New
Products will resume April, 2010 as provided for in Exhibit A, Third Revised
Delivery Schedule.

 

4.                                       Exhibit A, Qualcomm Supply Terms and
Conditions is hereby revised as follows:

 

Section 9.7, Payment Offset is hereby added as follows:

 

“9.7        Payment Offset.  Any payments made by Buyer and/or GCSC to Qualcomm,
pre-paid or otherwise, may be used by Qualcomm to offset any outstanding amounts
owed by Buyer and/or GCSC to Qualcomm, under this Agreement or any other
agreement. Notwithstanding Qualcomm’s right to offset in this section, Buyer
and/or GCSC must continue to make all payments in a timely manner as required
under this agreement. “

 

5.                                       Hotline Support. Both parties agree
that the Master Ordering Agreement (For Services) For the Globalstar Program
#04-QC/NOG-MOA-001, as amended (“MOA”)and Revised Task Order #1 for Tier 3
Hotline/Help Desk Support Under the Master Ordering Agreement (for Services) For
the Globalstar Program #04-QC/NOG-MOA-001 (Revised Task Order #1) shall be
amended as follows:

 

1.               The fixed price for Hotline/Help Desk Support from November 1,
2008 though October 30, 2009 shall increase by [*] per month for a period of
twelve (12) months from the current pricing set forth in Amendment No. 4 to the
Revised Task Order #1 as set forth below:

 

November 1, 2008 — August 30, 2009

[*] per month

September 1, 2009 — October 30, 2009

[*] per month

November 1, 2009 — August 30, 2010

[*] per month

 

2.               In the event this Agreement is terminated for any reason except
for termination for cause by Qualcomm due to breach by Buyer, upon written
request by Buyer and subject to available resources, Qualcomm will continue to
provide Hotline support for a period of twelve (12) months from the date of
termination for an additional [*] per month to the then-current monthly fee. An
amendment to the MOA and Revised Task Order #1 will be executed between the
parties.

 

--------------------------------------------------------------------------------


 

6. As a condition of this Amendment, Buyer and/or GCSC must pay all outstanding
amounts due Qualcomm under this Agreement or any other agreement as of the
Amendment Effective Date no later than five days from the Amendment Effective
Date. These amounts may not be offset by Buyer and/or GCSC against prior
payments made to Qualcomm, prepaid or otherwise.

 

EFFECTIVENESS. Except as modified by this Amendment No.7 as of the Amendment
Effective Date, the Agreement shall remain in full force and effect.  No
modification, amendment or other change may be made to this Amendment No. 7 or
any part thereof unless reduced to writing and executed by authorized
representatives of both parties.

 

IN WITNESS THEREOF, the parties have executed this Amendment No. 7 as of the
Amendment Effective Date.

 

QUALCOMM Incorporated

 

Globalstar, Inc.

 

 

 

 

 

By:

/s/ Scott Becker

 

By:

/s/ William F. Adler

 

 

 

 

 

Name:

Scott Becker

 

Name:

William F. Adler

 

 

 

 

 

Title:

Sr. VP

 

Title:

VP Legal & Regulatory Affairs & Assistant Secretary

 

Globalstar Canada Satellite Company

 

 

 

 

 

 

 

 

By:

/s/ William F. Adler

 

 

 

 

 

 

 

 

Name:

William F. Adler

 

 

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Third Revised Delivery Schedule for New Products

October 2008 — July 2011

 

Schedule Ship Date

 

GSP-1700

 

GIK-1700
Car Kit

 

GSP-1700
SDVM

 

Car Power
Adapter

10/2008 — 3/2010

 

Suspended

 

Suspended

 

Suspended

 

Suspended

 

 

 

 

 

 

 

 

 

[*]

 

--------------------------------------------------------------------------------
